OFFICIAL NOTICE FROMOOURT OF CRIMINAL APPEALS OF TEXAS
                 OlpJo'CS^lS'dSgSiEKESL STATION.jAUSTIN^EJ^S 7^ lpOSTAGE» PITNEY BOWES
                 STATE OF TEXAS          n "    •-J*****™**
                 PENALTY FOR
                 PRIVATE USE ^-.^^j*™™ Z|p78701
                                                              02 W
                                                              00014016030CT 08 2015
 10/7/2015
 JENKINS, ^w~
 U1_,,I%11,W DOUGLAS. —WAY|E  *•— -= rr^jStl NjU.-rr  12-CR WR-25,269-11
 The Court has dismissed yoffr^pjicajtio.n for writ of habeas corpus without
 written order for non-complianle^gRextfs Rules of Appellate Procedure
 73.1. Specifically, the facts are not set out on the prescribed form. Also,
  applicant must use the most current form, old forms are not acceptable.
   KK                                                             Abel Acosta, Clerk
                                                   [JENKINS
JRNTO                                                 TDC# 578191
[NDER
SUCH N